Citation Nr: 0707098	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  94-23 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran had active duty from January 1963 to January 1965 
and from February 1965 to April 1968.  

This case was remanded in March 2004 by the Board of 
Veterans' Appeals (Board), in response to a June 2003 Order 
of the Court of Appeals for Veterans Claims, to the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California for additional development.  


FINDING OF FACT

The evidence shows no more than mild gastrointestinal 
symptomatology, with no evidence of recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration or of continuous moderate manifestations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.7, 4.114, Diagnostic Code 7305 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not sent in this 
case until later in the claims process.  

Nevertheless, the RO sent the veteran a letter in March 2004 
in which he was informed of the requirements needed to 
establish entitlement to an increased rating, which involved 
evidence showing that his service-connected ulcer disease had 
increased in severity.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information he was responsible for, such as private 
records, and the evidence that was considered VA's 
responsibility, such as records from any federal agency.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  He was advised of what evidence was needed to 
support his claim and that he should send VA what was needed, 
effectively informing him to provide any relevant evidence in 
his possession.  No additional private medical evidence was 
received from the veteran.  

The Board notes that the veteran was not informed that a 
particular effective date would be assigned if his increased 
rating claim was granted.  However, since the veteran's claim 
for an increased rating for his service-connected peptic 
ulcer disease is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, a relevant VA 
examination was conducted in March 2005.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision.  There is no indication that additional 
relevant evidence exists, and the veteran has not pointed to 
any additional information that needs to be added to his VA 
claims folder with respect to the issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Law and Regulations

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006). 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2006).

Ulcers are rated as a digestive disorder under 38 C.F.R. § 
4.114 (2006).  Under Diagnostic Code 7305, for duodenal 
ulcers, a 10 percent rating is assigned for a mild duodenal 
ulcer with recurrent symptoms once or twice yearly; a 20 
percent rating is assigned for moderate symptoms, with 
recurring episodes of severe symptoms two to three times per 
year and averaging 10 days in duration, or with continuous 
moderate manifestations.  A 40 percent evaluation requires a 
moderately severe ulcer with less than severe symptoms, but 
with impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging ten days 
or more in duration at last four or more times a year; a 60 
percent evaluation requires a severe duodenal ulcer with pain 
that is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, and 
manifestations of anemia and weight loss, productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2006).

During the appeal period, some portions of 38 C.F.R. § 4.114 
were revised; however, Diagnostic Code 7305 remained 
essentially unchanged.  Thus, there is no basis on which to 
do a separate analysis of both old and new rating criteria.  
See 66 Fed. Reg. 29,488 (May 31, 2001); see also "EFFECTIVE 
DATE NOTE" following 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2006).

Analysis

A September 1984 rating decision granted service connection 
for peptic ulcer disease and assigned a noncompensable 
evaluation effective November 16, 1982.  A 10 percent rating 
was granted in June 1989, effective January 27, 1988.
Upon a review of the evidence, the Board finds that the 
veteran's service-connected peptic ulcer disease does not 
meet the criteria required for the assignment of an 
evaluation in excess of 10 percent.  

Although the veteran has complained of severe ulcer 
symptomatology, there is no medical evidence of active ulcer 
disease since prior to VA examination in November 1988.  It 
was noted on VA examination in May 1992 that there was no 
evidence of weight loss and no current symptoms of ulcer 
disease.  When examined for compensation purposes in 
September 1998, the examiner concluded, based on discussed 
medical principles relevant to the duration of peptic ulcers, 
that it was unlikely that the veteran had active peptic ulcer 
disease.  

On VA examination in March 2005, the veteran's abdomen was 
soft and nontender without rigidity or guarding.  He denied 
any problem with vomiting, dysphagia, hematemesis, or melena.  
At 174 pounds, his weight in March 2005 was higher than the 
167 pounds reported on examination in September 1998 and was 
within seven pounds of the 181 pounds that he weighed on 
examination in May 1992.  Although the veteran complained in 
March 2005 of abdominal pain that usually lasted about a 
week, he said that it resolved with Mylanta.  He reported 
that he had used Mylanta about 3-4 times in the previous 3-4 
months.  The assessments were history of gastrointestinal 
ulcer in service with intermittent abdominal pain, involving 
2-3 attacks a year with resolution of symptoms using Mylanta; 
and dyspepsia, with no evidence of weight loss or anemia.

Based on the above, the Board finds that the medical evidence 
shows only intermittent pain and discomfort caused by the 
veteran's service-connected peptic ulcer disease, which are 
essentially relieved by taking Mylanta.  There is no medical 
evidence of more significant manifestations of ulcer disease, 
such as weight loss and anemia.

Consequently, the Board concludes that the evidence does not 
show that the veteran's peptic ulcer disease more nearly 
approximates a disability characterized by moderate duodenal 
ulcer manifested by recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration, or by 
continuous moderate manifestations.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the Rating Schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  An extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of the current 10 percent 
evaluation are provided for certain manifestations of peptic 
ulcer disease, such as weight loss and anemia, but the 
medical evidence reflects that those manifestations, are not 
present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The only consistent symptom associated 
with the veteran's peptic ulcer disease is pain, and the 
evidence does not show that this service-connected disability 
"markedly" interferes with employment.  In fact, it was 
noted by the examiner in September 1998 that the veteran's 
ulcer disease did not contribute to long-term disability 
because of the availability of treatment for the disease.  
Additionally, the evidence does not show that the veteran has 
been frequently hospitalized due to his peptic ulcer disease.  
Therefore, the RO's determination not to refer this case for 
extra-schedular consideration was appropriate. 

In reaching the above decision, the Board has also considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against an increased rating 
for service-connected peptic ulcer disease, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An evaluation in excess of 10 percent for service-connected 
peptic ulcer disease is denied.



____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


